Order entered July 31, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00115-CR

                  MARCO ANTONIO CASTILLO ALVARADO, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-20876-V

                                             ORDER
       Appellant’s brief was initially due May 11, 2019. The Court granted two extension

motions, making the brief due July 10, 2019. In our June 11, 2019 order, we cautioned appellant

that the failure to file his brief by July 10th might result in the appeal being abated for a hearing

under rule 38.8(b)(3). See TEX. R. APP. P. 38.8(b)(3). To date, no brief has been filed, and we

have had no communication regarding this appeal.

       Therefore, we ORDER the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute this appeal, whether

appellant has abandoned the appeal, or whether appointed counsel has abandoned the appeal.

See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing,
the trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d
708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial

court is ORDERED to take such measures as may be necessary to assure effective

representation, which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within TWENTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Brandon

Birmingham, Presiding Judge, 292nd Judicial District Court; to Lawrence Mitchell.; and to the

Dallas County District Attorney’s Office.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated twenty days from the date of this order or when the findings are

received, whichever is earlier.




                                                   /s/    CORY L. CARLYLE
                                                          JUSTICE